Exhibit 10.1

FIFTH AMENDMENT TO RECEIVABLES LOAN AGREEMENT

This FIFTH AMENDMENT TO RECEIVABLES LOAN AGREEMENT is made as of February 28,
2015 (this “Amendment”), among CHS RECEIVABLES FUNDING, LLC, a Delaware limited
liability company (“Receivables Funding”), as Borrower, THE BANK OF NOVA SCOTIA
(“Scotia”), as a Committed Lender and as a Managing Agent, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed Lender, as a Managing
Agent and as Administrative Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(“BTMU”), as a Committed Lender and as a Managing Agent, ATLANTIC ASSET
SECURITIZATION LLC (“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, VICTORY RECEIVABLES CORPORATION
(“Victory”), as a Conduit Lender, and CHSPSC, LLC (as successor-by-conversion to
Community Health Systems Professional Services Corporation) (“Professional
Services”), a Delaware limited liability company, as Collection Agent under the
Receivables Loan Agreement, and is acknowledged and agreed by Receivables
Funding, as the Company, Professional Services, as Collection Agent under each
of the Contribution Agreement and the Sale Agreement, and as Authorized
Representative (as defined in the Sale Agreement, the “Authorized
Representative”), CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“CHS”), as Transferor, as Buyer and individually (as the provider of a
performance undertaking), and EACH OF THE OTHER PERSONS IDENTIFIED AS
ORIGINATORS ON THE SIGNATURE PAGES HERETO AFFILIATED WITH CHS/COMMUNITY HEALTH
SYSTEMS, INC., as Originators. All capitalized terms used herein without
reference shall have the meanings assigned to such terms in the Receivables Loan
Agreement (as defined below) after giving effect to this Amendment.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, BTMU, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators, Professional Services, as Collection Agent and
Authorized Representative thereunder, and CHS, as Buyer, have entered into the
Receivables Sale Agreement, dated as of March 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”);

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement pursuant to Section 10.01 of the Receivables Loan
Agreement and take the other actions set forth herein, and have agreed to do so
subject to the terms and conditions of this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment to Receivables Loan Agreement. Subject to all of the terms
and conditions set forth in this Amendment, effective as of the last day of the
Collection Period ended February 28, 2015, the definition of “Trigger Temporary
Relief Period” in Section 1.01 of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Trigger Temporary Relief Period” means the period comprised of the seven
consecutive Collection Periods from August 2014 through and including February
2015.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective
upon the date on which the following conditions have been satisfied (in form and
substance reasonably acceptable to the Administrative Agent):

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the Borrower, the Collection Agent, the Managing
Agents, the Committed Lenders, the Conduit Lenders and the Administrative Agent
and counterparts evidencing acknowledgment and agreement duly executed by each
of the Company, the Collection Agent (as Collection Agent under each of the
Contribution Agreement and the Sale Agreement), the Authorized Representative,
the Transferor, the Buyer, CHS individually and the Originators.

(b) All fees and expenses required to be paid prior to an Advance under the
Receivables Loan Agreement (as amended by this Amendment) pursuant to (i) the
Receivables Loan Agreement (as amended by this Amendment) and (ii) the Fee
Letter shall have been paid.

(c) Each Managing Agent and the Administrative Agent shall have completed
satisfactory due diligence and obtained the requisite credit approvals.

SECTION 3. Representations and Warranties.

(a) Each of the Borrower and the Collection Agent represents and warrants as of
the date hereof that (i) it has taken all necessary action to authorize the
execution, delivery and performance of this Amendment and the performance of the
Receivables Loan Agreement and the other Facility Documents, each as amended
hereby, as applicable, and (ii) no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by such Person of this Amendment other than such as has been met
or obtained and are in full force and effect.

(b) Each of the Borrower and the Collection Agent represents and warrants as of
the date hereof that each of this Amendment and each Facility Document (as
amended by this Amendment or otherwise as of the date hereof, as applicable)
constitutes such Person’s legal, valid and binding obligation, enforceable
against such person in accordance with its terms,

 

2



--------------------------------------------------------------------------------

except as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

(c) The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(d) The Collection Agent hereby makes each of the representations and warranties
contained in Section 4.02 of the Receivables Loan Agreement as of the date
hereof, in each case after giving effect to this Amendment, except for those
representations and warranties that refer to specific dates, which are made as
of the dates indicated therein.

(e) Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 4. Facility Document. This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 5. Further Assurances. The Borrower and the Collection Agent agree to
promptly take such action, upon the reasonable request of the Administrative
Agent, as is necessary to carry out the intent of this Amendment.

SECTION 6. Confirmation of Agreement. On and after the date hereof, all
references to the Receivables Loan Agreement in the Facility Documents and the
other documents and instruments delivered pursuant to or in connection with such
Facility Documents shall mean the Receivables Loan Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms. Except as herein expressly amended, the Receivables Loan Agreement is
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with its terms.

SECTION 7. Confirmation of Undertaking. CHS, as undertaking party under the
Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to the amendment to the Receivables Loan
Agreement set forth in Section 1 of this Amendment, and hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
Performance Undertaking heretofore executed and delivered by it is, and shall
continue to be, in full force and effect in accordance with its terms and shall
apply to the Receivables Loan Agreement (as amended by this Amendment), the
Contribution Agreement and the Sale Agreement and the Performance Undertaking is
hereby so ratified and confirmed.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF

 

3



--------------------------------------------------------------------------------

THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT, ANY OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 10. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHS RECEIVABLES FUNDING, LLC, as Borrower By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Sr. VP Finance & Treasurer CHS Receivables
Funding, LLC 4000 Meridian Boulevard Franklin, Tennessee 37067 Attention: Rachel
A. Seifert Telephone No: (615) 465-7000 Facsimile No: (615) 373-9704 Email:
rachel_seifert@chs.net CHSPSC, LLC, as Collection Agent under the Receivables
Loan Agreement By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Sr. VP Finance & Treasurer CHSPSC, LLC 4000
Meridian Boulevard Franklin, Tennessee 37067 Attention: Rachel A. Seifert
Telephone No: (615) 465-7000 Facsimile No: (615) 373-9704 Email:
rachel_seifert@chs.net

 

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Administrative Agent, as a Managing Agent and as a Committed
Lender

By:   

/s/ Sam Pilcer

    Name:   Sam Pilcer     Title:   Managing Director   By:  

/s/ Kostantina Kourmpetis

    Name:   Kostantina Kourmpetis     Title:   Managing Director   Crédit
Agricole CIB   1301 Avenue of the Americas   New York, NY 10019   Attention:
Sunny Gulrajani   Telephone No: (212) 261-7845   Facsimile No: (917) 849-5584  
Email: sunny.gulrajani@ca-cib.com   ATLANTIC ASSET SECURITIZATION LLC, as a
Conduit Lender By:   CRÉDIT AGRICOLE CORPORATE AND   INVESTMENT BANK, as
attorney-in-fact   By:  

/s/ Sam Pilcer

    Name:   Sam Pilcer     Title:   Managing Director   By:  

/s/ Kostantina Kourmpetis

    Name:   Kostantina Kourmpetis     Title:   Managing Director   Atlantic
Asset Securitization   c/o Crédit Agricole CIB   1301 Avenue of the Americas  
New York, NY 10019   Attention: Sunny Gulrajani   Telephone No: (212) 261-7845  
Facsimile No: (917) 849-5584   Email: sunny.gulrajani@ca-cib.com  

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing Agent and as a Committed Lender By:  

/s/ John Frazell

    Name:   John Frazell     Title:   Director   LIBERTY STREET FUNDING LLC, as
a Conduit Lender By:  

/s/ Jill A. Russo

    Name:   Jill A. Russo     Title:   Vice President  

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Managing Agent

By:  

/s/ Van Dusenbury

    Name: Van Dusenbury     Title:   Managing Director  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Lender

By:  

/s/ Brian McNany

    Name: Brian McNany     Title:   Director  

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:  

/s/ David V. DeAngelis

    Name: David V. DeAngelis     Title:   Vice President  

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

CHS RECEIVABLES FUNDING, LLC,

as Company

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Sr. VP Finance & Treasurer CHS Receivables
Funding, LLC 4000 Meridian Boulevard Franklin, Tennessee 37067 Attention: Rachel
A. Seifert Telephone No: (615) 465-7000 Facsimile No: (615) 373-9704 Email:
rachel_seifert@chs.net

CHSPSC, LLC,

as Collection Agent under each of the Contribution Agreement and the Sale
Agreement and as Authorized Representative

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Sr. VP Finance & Treasurer CHSPSC, LLC 4000
Meridian Boulevard Franklin, Tennessee 37067 Attention: Rachel A. Seifert
Telephone No: (615) 465-7000 Facsimile No: (615) 373-9704 Email:
rachel_seifert@chs.net

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Transferor, as Buyer and individually

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Sr. VP Finance & Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

ORIGINATORS: AFFINITY HOSPITAL, LLC BERWICK HOSPITAL COMPANY, LLC BLUEFIELD
HOSPITAL COMPANY, LLC BLUFFTON HEALTH SYSTEM LLC BULLHEAD CITY HOSPITAL
CORPORATION CARLSBAD MEDICAL CENTER, LLC CLEVELAND TENNESSEE HOSPITAL COMPANY,
LLC COATESVILLE HOSPITAL CORPORATION CRESTVIEW HOSPITAL CORPORATION DEACONESS
HEALTH SYSTEM, LLC DHSC, LLC DUKES HEALTH SYSTEM, LLC DYERSBURG HOSPITAL
CORPORATION EMPORIA HOSPITAL CORPORATION FOLEY HOSPITAL CORPORATION FRANKLIN
HOSPITAL CORPORATION GADSDEN REGIONAL MEDICAL CENTER, LLC GALESBURG HOSPITAL
CORPORATION GRANBURY HOSPITAL CORPORATION GRANITE CITY ILLINOIS HOSPITAL
COMPANY, LLC GREENBRIER VMC, LLC HOSPITAL OF MORRISTOWN, INC. JACKSON, TENNESSEE
HOSPITAL COMPANY, LLC JOURDANTON HOSPITAL CORPORATION KAY COUNTY OKLAHOMA
HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

  ORIGINATORS (CONT.):

 

LAKE WALES HOSPITAL CORPORATION LANCASTER HOSPITAL CORPORATION LAS CRUCES
MEDICAL CENTER, LLC LEA REGIONAL HOSPITAL, LLC MARTIN HOSPITAL CORPORATION MARY
BLACK HEALTH SYSTEM LLC MCKENZIE-WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES,
LLC MCNAIRY HOSPITAL CORPORATION MCSA, L.L.C. MOBERLY HOSPITAL COMPANY, LLC
NATIONAL HEALTHCARE OF LEESVILLE, INC. NATIONAL HEALTHCARE OF MT. VERNON, INC.
NORTHAMPTON HOSPITAL COMPANY, LLC NORTHWEST HOSPITAL, LLC ORO VALLEY HOSPITAL,
LLC PAYSON HOSPITAL CORPORATION PETERSBURG HOSPITAL COMPANY, LLC PHOENIXVILLE
HOSPITAL COMPANY, LLC POTTSTOWN HOSPITAL COMPANY, LLC PORTER HOSPITAL, LLC QHG
OF ENTERPRISE, INC. QHG OF SOUTH CAROLINA, INC. ROSWELL HOSPITAL CORPORATION
RUSTON LOUISIANA HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

  ORIGINATORS (CONT.):

 

SAN MIGUEL HOSPITAL CORPORATION SCRANTON HOSPITAL COMPANY, LLC SHELBYVILLE
HOSPITAL CORPORATION SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC SPOKANE
VALLEY WASHINGTON HOSPITAL COMPANY, LLC SPOKANE WASHINGTON HOSPITAL COMPANY, LLC
ST. JOSEPH HEALTH SYSTEM LLC TOMBALL TEXAS HOSPITAL COMPANY, LLC TOOELE HOSPITAL
CORPORATION WARREN OHIO HOSPITAL COMPANY, LLC WARREN OHIO REHAB HOSPITAL
COMPANY, LLC WARSAW HEALTH SYSTEM LLC WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC
WEATHERFORD TEXAS HOSPITAL COMPANY, LLC WESLEY HEALTH SYSTEM, LLC WEST GROVE
HOSPITAL COMPANY, LLC WILKES-BARRE HOSPITAL COMPANY, LLC WOMEN & CHILDREN’S
HOSPITAL, LLC YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

  ORIGINATORS (CONT.):

 

ANNA HOSPITAL CORPORATION AUGUSTA HOSPITAL, LLC BIG BEND HOSPITAL CORPORATION
BIG SPRING HOSPITAL CORPORATION BLUE RIDGE GEORGIA HOSPITAL COMPANY, LLC CENTRE
HOSPITAL CORPORATION CLINTON HOSPITAL CORPORATION DEMING HOSPITAL CORPORATION
EVANSTON HOSPITAL CORPORATION FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC FORT
PAYNE HOSPITAL CORPORATION GREENVILLE HOSPITAL CORPORATION HOSPITAL OF BARSTOW,
INC. HOSPITAL OF FULTON, INC. HOSPITAL OF LOUISA, INC. KIRKSVILLE MISSOURI
HOSPITAL COMPANY, LLC LEXINGTON HOSPITAL CORPORATION LUTHERAN MUSCULOSKELETAL
CENTER, LLC MARION HOSPITAL CORPORATION MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC
MMC OF NEVADA, LLC OAK HILL HOSPITAL CORPORATION PHILLIPS HOSPITAL CORPORATION
By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

  ORIGINATORS (CONT.):

 

RED BUD ILLINOIS HOSPITAL COMPANY, LLC SALEM HOSPITAL CORPORATION SCRANTON
QUINCY HOSPITAL COMPANY, LLC SUNBURY HOSPITAL COMPANY, LLC WATSONVILLE HOSPITAL
CORPORATION WILLIAMSTON HOSPITAL CORPORATION WOODWARD HEALTH SYSTEM, LLC By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

BROWNWOOD HOSPITAL, L.P. By:   Brownwood Medical Center, LLC Its:   General
Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer COLLEGE
STATION HOSPITAL, L.P. By:   College Station Medical Center, LLC Its:   General
Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer IOM
HEALTH SYSTEM, L.P. By:   Lutheran Health Network Investors, LLC Its:   General
Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

LAREDO TEXAS HOSPITAL COMPANY, L.P. By:   Webb Hospital Corporation Its:  
General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer
LONGVIEW MEDICAL CENTER, L.P. By:   Regional Hospital of Longview, LLC Its:  
General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer NAVARRO
HOSPITAL, L.P. By:   Navarro Regional, LLC Its:   General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

PINEY WOODS HEALTHCARE SYSTEM, L.P. By:   Woodland Heights Medical Center, LLC
Its:   General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer REHAB
HOSPITAL OF FORT WAYNE GENERAL PARTNERSHIP By:   Lutheran Health Network
Investors, LLC Its:   General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer SAN
ANGELO HOSPITAL, L.P. By:   San Angelo Community Medical Center, LLC Its:  
General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer
VICTORIA OF TEXAS, L.P. By:   Detar Hospital, LLC Its:   General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement



--------------------------------------------------------------------------------

ORIGINATORS (CONT.):

 

ARMC, L.P. By:   Triad-ARMC, LLC Its:   General Partner By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer
CRESTWOOD HEALTHCARE, L.P. By:   Crestwood Hospital, LLC Its:   General Partner
By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title:   Senior Vice President and Treasurer

 

62622207    Signature Page to Fifth Amendment to Receivables Loan Agreement